 1   Evan Livingstone, SBN 252008
     Attorney at Law
 2   1160 N Dutton Ave. Ste 105
     Santa Rosa CA 95401
 3   Phone: (707) 206-6570
     Fax: (707) 676-9112
 4   Email: evanmlivingstone@gmail.com

 5   Attorney for Debtor Edward Peter Campbell

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10    In re:                                                    Case No. 19-10509
                                                                Chapter 13
11    Edward Peter Campbell
                                                                NOTICE OF OPPORTUNITY FOR
12                                                              HEARING ON MOTION TO MODIFY
                                                                CONFIRMED PLAN 11 U.S.C. §1329
13
                 Debtor(s)                                      Judge:     Hon. Dennis Montali
14    __________________________________/                       Date       Notice and Opportunity

15   TO ALL CREDITORS, CHAPTER 13 TRUSTEE, ALL PARTIES IN INTEREST, AND TO
16   THEIR ATTORNEYS OF RECORD:
17             Take Notice – this is a Notice of Opportunity for Hearing Procedure. Debtor is giving
18   you notice that you have an opportunity for a hearing on Debtor’s attached motion to modify his
19   Chapter 13 Plan.
20             This Notice of Opportunity for Hearing procedure is prescribed by Local Rule 9014-1 of
21   the United States Bankruptcy Court for the Northern District of California.
22             Under this procedure any objection to the requested relief, or a request for hearing on the
23   matter, must be filed and served upon the initiating party within 21 days of mailing of the notice.
24             If you do not file a timely objection to the requested relief or a request for hearing, the
25   Court may enter an order granting the relief by default.
26             A request for hearing or objection must be accompanied by any declarations or
27   memoranda of law the party objecting or requesting wishes to present in support of its position.
28             Debtor will give at least 10 days written notice of a hearing to the objecting party, and to

     Case: 19-10509         Doc# 37      Filed: 03/25/21     Entered: 03/25/21 21:29:09         Page 1 of 5
 1   the trustee appointed in the case, in the event an objection or request for hearing is timely filed.

 2   Date: March 25, 2021                           /s/ Evan Livingstone
                                                    Evan Livingstone, Attorney for Debtor
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 19-10509       Doc# 37      Filed: 03/25/21     Entered: 03/25/21 21:29:09         Page 2 of 5
 1   Evan Livingstone, SBN 252008
     Attorney at Law
 2   1160 N Dutton Ave, Ste 105
     Santa Rosa CA 95404
 3   Phone: (707) 206-6570
     Fax: (707) 676-9112
 4   Email: evanmlivingstone@gmail.com

 5   Attorney for Debtor Edward Peter Campbell

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10    In re:                                                   Case No. 19-10509
                                                               Chapter 13
11    Edward Peter Campbell
                                                               CERTIFICATE OF SERVICE
12
                 Debtor(s)                                     Judge:     Hon. Dennis Montali
13    __________________________________/

14             I hereby certify that on March 25, 2021, a copy of the above NOTICE OF
15   OPPORTUNITY FOR HEARING ON MOTION TO MODIFY CONFIRMED PLAN a copy of
16   MOTION TO MODIFY CONFIRMED PLAN, and a copy of Debtor’s MODIFIED CHAPTER
17   13 PLAN of March 25, 2021, was mailed to the Chapter 13 Trustee and to the creditors listed on
18   the attached creditor matrix by first-class mail.
19             I declare the above facts to be true under penalty of perjury.
20   Executed on March 25, 2021 in Santa Rosa CA                                /s/ Evan Livingstone
                                                                                Evan Livingstone
21

22

23

24

25

26

27

28

     Case: 19-10509         Doc# 37     Filed: 03/25/21     Entered: 03/25/21 21:29:09          Page 3 of 5
Label Matrix for local noticing                      Synchrony Bank                                       USAA Federal Savings Bank
0971-1                                               c/o PRA Receivables Management, LLC                  c/o Bethany Wojtanowicz
Case 19-10509                                        P.O. Box 41021                                       Weinstein & Riley, P.S.
California Northern Bankruptcy Court                 Norfolk, VA 23541-1021                               2001 Western Ave, Ste 400
Santa Rosa                                                                                                Seattle, WA 98121-3132
Thu Mar 25 21:06:28 PDT 2021
U.S. Bankruptcy Court                                Bank Of America                                      Capital One
99 South E Street                                    4909 Savarese Circle                                 Attn: Bankruptcy
Santa Rosa, CA 95404-6527                            Fl1-908-01-50                                        Po Box 30285
                                                     Tampa, FL 33634-2413                                 Salt Lake City, UT 84130-0285


Capital One Bank (USA), N.A.                         Capital One, N.A.                                    Citi/Sears
by American InfoSource as agent                      c/o Becket and Lee LLP                               Citibank/Centralized Bankruptcy
4515 N Santa Fe Ave                                  PO Box 3001                                          Po Box 790034
Oklahoma City, OK 73118-7901                         Malvern PA 19355-0701                                St Louis, MO 63179-0034


FRANCHISE TAX BOARD                                  First Premier Bank                                   Franchise Tax Board
BANKRUPTCY SECTION MS A340                           Attn: Bankruptcy                                     PO Box 942840
PO BOX 2952                                          Po Box 5524                                          Sacramento, CA 94240-0001
SACRAMENTO CA 95812-2952                             Sioux Falls, SD 57117-5524


Harley Davidson Financial                            Harley-Davidson Credit Corp.                         Hunt & Henriques
Attn: Bankruptcy                                     PO Box 9013                                          151 Bernal Rd, Ste 8
Po Box 22048                                         Addison, Texas 75001-9013                            San Jose, CA 95119-1306
Carson City, NV 89721-2048


Internal Revenue Service                             Kohls/Capital One                                    Office of the U.S. Trustee / SR
PO Box 7346                                          Attn: Bankruptcy                                     Office of the United States Trustee
Philadelphia, PA 19101-7346                          Po Box 30285                                         Phillip J. Burton Federal Building
                                                     Salt Lake City, UT 84130-0285                        450 Golden Gate Ave. 5th Fl., #05-0
                                                                                                          San Francisco, CA 94102-3661

(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Premier Bankcard, Llc                                Thuy Thi Nguyen Duong
PO BOX 41067                                         Jefferson Capital Systems LLC Assignee               1414 Dandelion Way
NORFOLK VA 23541-1067                                Po Box 7999                                          Petaluma, CA 94954-6821
                                                     Saint Cloud Mn 56302-7999


USAA Federal Savings Bank                            USAA Federal Savings Bank                            David Burchard
Attn: Bankruptcy                                     C/O Weinstein & Riley, PS                            P.O. Box 8059
10750 Mcdermott Freeway                              2001 Western Ave,                                    Foster City, CA 94404-8059
San Antonio, TX 78288-1600                           Suite 400
                                                     Seattle, WA 98121-3132

Edward Peter Campbell                                Evan Livingstone
5009 Maiden Ln                                       Law Offices of Evan Livingstone
Santa Rosa, CA 95409-3217                            740 Fourth St #215
                                                     Santa Rosa, CA 95404-4421




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case: 19-10509           Doc# 37        Filed: 03/25/21           Entered: 03/25/21 21:29:09           Page 4 of 5
Portfolio Recovery Associates, LLC             End of Label Matrix
POB 41067                                      Mailable recipients   25
Norfolk VA 23541                               Bypassed recipients    0
                                               Total                 25




               Case: 19-10509        Doc# 37     Filed: 03/25/21          Entered: 03/25/21 21:29:09   Page 5 of 5
